Title: William Annesley to Thomas Jefferson, [received 15 March 1816]
From: Annesley, William
To: Jefferson, Thomas


          
            Sir
             received 15 Mar. 1816
          
          At the suggestion of Mr H. G. Spafford I enclose the drawings of a new System in boat and Ship building. It is 6 years since I conceiv’d the plan. I have built 2 Vessels on it, one has been running this 3 years from which these few facts are stated. I purpose going to Washington to lay it before the commissioners of the Navy. On the Arguments reasoning & Facts which Sir I take the Liberty to present to you i I respectfully solicit Your Judgment.
          The drawing has been executed as this Vessel was built that is bottom upwards. Vessels of a larger Size I build as usual. 
          The advantages in this System are in Expence. Room. Duration. Strength. Sailing. Tightness. Buoyancy and safety, 
          ExpenceIn viewing the drawing it is percev’d my first tier of planking is in place of Ceiling, my cross planking in place of Timbers, It may be admitted my Mould can be got out & my Vessel cross plank’d ere the Timbers of such a Vessel could be got out & set up, My Mould is also gained and will do for others the same size. In the Iron for bolts & ‘there is a great saving’ It is computed on the Hull is saved 20 Pr Cent at least, Room is gained by the difference of space required for Timbers a fifteenth or 7 Pr Cent. Duration. my Plank being immers’d in water and Steam’d alters or extracts the pernicious Sap and being secured with Tarred paper prevents its being alternate wet & dry. It is well known Ship Timber best assorted will have a partial decay and the whole is frequently condemn’d for a part. in In this it will be uniform. Strength in this method is gained from the comparitive weight of the materials and considering seasoned plank to be used will not probably be more than half the weight employ’d with Timbers from the Texture of this Vessel She is Strong but principally from her form, being a complete Arch, Her decks on the same principle a self supporting Arch that does not bear on the abutments but is relieved by caulking. I cannot readily conceive the Violence that would destroy a well built vessel on this principle or what would first give way as the entire capacity of resistance in Her whole frame is brought in opposition to every partial shock. Her Keel would sustain great violence ere it would seperate and even its loss would not essentially hurt the Vessel. Sailing. It is plain the vessel that removes least water and that nighest the Surface with the easiest entrance and  freest delivery with the same Quantity of sail will go the fastest thr’o the water and that She holds the best wind that shews most Opposition to leeward, On this supposition I have formed my Model which may be proved by this Experiment  
          Take it and one after the most approved Pilot boat let a cord be attached to Stem and Stern of each and seined at equal distances to a cord passing over a pully having the same weight suspended and place them in a trough of water it may be proved which takes the longest time to move the same Distance and consequntly the most tedieus holds the best wind. It is Allowed that vessels built expressly for sailing are generally wet and not lively having such a depth immers’d and such a Quantity of Ballast to carry are apt to bury and sail heavy before the wind with a Strong breeze. It is evident this model is a good sea boat and well calculated to sail before the wind. All Vessels in this System will steer easily. Buoyancy. I have not Sufficient data to make an exact calculation between the weight of Timbers and seasoned plank secured by tarred paper from being ever water soaked … Tightness Vessels on this construction may be made water proof so as to exclude damp and will keep so. It is well known that all Vessels on the ordinary plan will Strain and make water in a severe gale of wind. from this Vessels form &  texture a Strain must equally bear on all parts and would remove every Trundle bolt or rivet in her which I cannot believe probable I might say possible. It may be readily suggested the advantage of this system to particular description of Vessels—for Life boats the inner Tier might be made alternate corkwod corkwood and may be formed to live in any surf nor be liable to be stove against a wreck—
          They would be particularly serviceable in descending Rapids, for Ferrys and navigating Rivers or Barharbors as Vessels of 80 Tons might be built to hold a good wind and not draw more than 5 or 5½ ftt water
          
          Safety and Healthiness of the crew in not being subject to the putryfying damps & effluvia of rotting wood & bilge water. The safety of Life & goods as foundering at Sea would be a rare misfortune and in few Places could such a Vessel be wreck’d without opportunity of escape to the Crew ere she would beat to pieces. Vessels of War in this system will not suffer from firing heavy ordinance and working their guns. they may in fact be riddled but not sunk as the Shot holes could be plugg’d from the inside without the imminent danger incurred in the present way—Nor will splinters fly which has been found so destructive to Life. Vessels on discovery or long and hazardous Voyages might take boards & plank sufficient to build a Boat to carry their Crew without a forge and each person be able to assist, the construction being so simple—
          I would not solicit the Nation to build a Vessel if my circumstances permitted me it would only be the result of the following experiments I would lay before the Commissioners—To build a Vessel of 60 or 100 Tons. ere she was launch’d to strain a line from Stem to Taffrail with an upright mark’d and plac’d in the Centre then to permit her entire weight to bear on the Centre block to shew what variation—(if any) on the upright measure—That an accurate Account of the expence be kept that a Just estimate may be made. That the vessel be sailed in extremity of Weather by able Seamen and reported of that Weight be placed on her Decks to prove the Strength of them. that heavy ordinance be fired to prove the Shock would not injure. that She be loaded with heavy Articles to prove her superior Tonnage and in this condition to be grounded to Shew She will not Strain—That Targets be built  to shew that Splinters will not fly and prove its greater resistance to solid wood—. I profess to be practically acquainted with every part of the work and will engage to build a Vessel that will on Tryal support the Character fully that is here laid down—
          Some Facts. The Nonsuch is a small sloop of Ten Tons built on this plan Her inside Tier is inch white pine boards Her cross planking ⅝’s inch white wood the last course White Pine of ⅞’s thick. She was built by a House Carpenter when I was necessarily engag’d about my other business and could not pay that attention necessary to have her well done Under all those desadvantages and being the 1st experiment The following is took from Her performance. The Nonsuch lay aground for 2 Tides deeply laden with Clams on Rockaway bar with a heavy sea and inblowing wind with out Injury or straining; The owners of other Vessels observing at the same time were they in the same situation they would have went to pieces. At Tarlers point She got on some rocks and beat off her hanging Keel without any further Injury. About the 4th Decr last coming up within 2 miles of Albany got fast in the Ice a large sloop of 70 Tons or upwards heavy laden came right on to windward on her waist crushing her, Her thro the Ice several rod when 1½ In thick That Willis Post and Partner who then sail’d Her thought she must inevetibly sink and beleive it would have crushed any other boat of Her size. The model of the Nonsuch is inferiour to the model I intend to present to the Commissioners after which I built a smaller called the Nautilus last summer from which I state nothing but superior sailing. After the Nonsuch lost her hanging Keel to the surprize of every one She held as good a Wind as the most of the sloops in the River owing to having a clear and perpendicular run, When down in the Water and blowing fresh on a Wind few sloops that sail the Hudson will go to Windward of Her and none of her size will Keep up for a sea boat & making good Weather She is not surpass’d perhaps not equall’d The above Account is subscrib’d to and if necessary would be attested by all Who has saild Her and from Whom the facts is taken and, tis their belief that every advantage here imputed to the System is Just. Sir if you will please to give this subject your consideration and favor me with an Answer address’d to Wm Annesley of Albany to be left at Washington Post Office I hope the its  future Importance will Justify me in giving You this TroubleI am Sir H with the greatest
          
            Respect & Esteem for Your Character Yr Obedt Servt
            Wm Annesley
          
        